



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Smith, 2014 ONCA 669

DATE: 20140926

DOCKET: C56234

Doherty, Pepall and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Robert Clifford Smith

Appellant

Lance Beechener and Brian Eberdt, for the appellant

Jennifer Mannen, for the respondent

Heard: September 24, 2014

On appeal from the sentence imposed on May 25, 2012 by
    Justice Jane E. Kelly of the Superior Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

We are satisfied that we should not interfere with this sentence.
    Clearly the sentence went beyond the range of sentences established by
    appellate courts for this kind of offence. The trial judge was aware of the
    range and only departed from it after giving careful consideration to the
    extraordinary nature of this case, both as it relates to the serious and tragic
    circumstances and consequences of the offence and the appalling facts as they
    relate to the offenders criminal and dangerous conduct throughout his adult
    life.

[2]

Counsel for the appellant quite properly stressed the parity principle
    set out in s. 718.2(b) of the
Criminal Code
. However that is only one
    of several principles which must be taken into account in fixing an appropriate
    sentence which best serves the fundamental purpose of sentencing identified in
    s. 718. In our view it was open to the trial judge to conclude that in the
    egregious circumstances of this case that fundamental purpose could be served
    only by the imposition of a life sentence. It must be left to the Parole Board
    to determine if, when, and on what terms the appellant should be allowed to
    return to the community.

[3]

The appeal is dismissed.


